Title: To George Washington from Brigadier General William Maxwell, 21 October 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 21st Octr 1778
          
          I am now to acknowledg Your Excellencys Favours of the 14th & 15th Inst., concerning the disposition of the armey for the ensuing winter, and requireing my opinion thereon. It is verry probable I would have answered them sooner had not Lord Stirling advised to defer it to see if the appearant motions of the Enemys Troops, and Fleet, (part of which must shortly move) would throw any more light on the matter. A part of both are gone, but we are as much in the dark as ever with respect to their destination.
          Though, I think it bids as fair to be the first division of their whole Armey going off, as any other thing; but we should be prepared for the worst.
          I look upon our armey to be verry secure in any part of the Country where it can be well subsisted & accommodated, and I believe that can be done only in the middle department. We may well suppose the Enemy will make some large Detachments to the West Indias and some other places, (they have made one already) in that case, they will never be able to take the Field again in force, at any place, and should they atempt to continue the War in America, it must be in the small plundering way, and by moving in their Vessels to surprize; The roughness of our coast will nearly secure us from such expeditions in the winter.
          I would not keep the Armey in a collected body partly for the within reasons, and partly for the health of the Troops, as they are more likely to obtain better quarters, Vegetables, and all other necessarys in small cantonments than in large bodies; which necessarys our Troops is in much want of. I think General Sullivan with the Troops under his command, with the asistance of the Militia will be security enough to the French Fleet. The rest of the Armey I would advise to be cantoned, from the North River to the Susquehanna, both on account of being handy to provisions and Forrage, and part of them will be tolerable handy to support towards the Southward, where I think it is most likely the Enemy would make a deversion in the winter.
          Albany and that District will require a toler<a>ble good party to cover the country from the Inroa<ds> of the Enemy, the Troops will find good quarter<s there,> and I believe provisions enough for a party sufficient for that duty or more. The part of the Army that was to go 
            
            
            
            into quarters farthest towards the South, might move by the 1st of November; the others that was to come not verry far to the South of the North River might stay where it would be thought most proper for the security of that River till the near aproach of Winter would secure it; their quarters might be apointed at the time the others are, and be put in order for their reception and Provisions, Forrage & Fuel provided for them. The Armey being stationed in this manner will effectually cover the Provisions, and forrage, as they will be amongst it—With respect to making a Detachment to Boston, I think that part of the Armey left on the North side of the North River, till towards the end of November will be in the way to Joyn General Sullivan for the security of Boston should circumstances make it necessary, before the inclemancy of the season does secure it.
          This is all I have to offer Your Excellency on the present subject. and am Sir Your Most Obedient Humble Servant
          
            Wm Maxwell
          
        